Case 8:19-cv-01837-RGK-ADS Document 44-6 Filed 02/10/20 Page 1 of 8 Page ID #:1574




                           Exhibit 6
Case 8:19-cv-01837-RGK-ADS Document 44-6 Filed 02/10/20 Page 2 of 8 Page ID #:1575




                           ·--,~~--c,(1,-..             171118r.2009
                                BIC!OO/lltDIJFi             00
                                •~NQ.:            fOOlltOt flrt'lfl
                                                                 ~

                          ·/
                        --~ ~ ,i.>4.-
                            ~--ft~_.•~111•


                        1111                                     ~
Case 8:19-cv-01837-RGK-ADS Document 44-6 Filed 02/10/20 Page 3 of 8 Page ID #:1576




                  State of Qatar                                                                         J•---b---..i .;_                  ..,.fJ•
          Minis tr of Economy & Commerce                                                                i}         '!' if 1J .a~'.!{I i J ~
        Rri:)slrnllon and Commertlal Licenses Department                                                 ~.a1~1..,:a1,~1 iJl.al




                                                                                                                  32197
                                                                                                       ~~"'~
                               l0IS/02/16       :Jt-11,.~I f::l.;t:. ,           2006/0211,   I   :JJ....11 ,.waa ~ i
                                            s                                                                                                      .u..iie,;
                                                                                                                        .,w                       ~a.......
                                                                                                                                                      t....J
                                                                                                                                                   Jt-.lle,:
                                                4363S81/S0ll799 :~I ,-1.J                                                                              c:,1.,-ll
                                                                                                                 1000000........._ _       ~-~---"~
                                                                                                                                                  "".J

                                  ~               ~~                         ~
                                    83.00                  1986                  .,w                            ~Jl "-~.a.a.(J&..,..~
                                    17.00                  1976                  .,w                                    ~.Ja,.,>.1!1·-


   r
       ~~                            ~                               u...a
                    1976                         .,w                         JIM                                              i,IJ.oll .Ja,. ,>   ~,. -
                    1969                         .,w                         JIM                                          . i,u.11 .;a.____!15 ~,. ~ -




                                                                  www.mec.gov.qa
Case 8:19-cv-01837-RGK-ADS Document 44-6 Filed 02/10/20 Page 4 of 8 Page ID #:1577




                      State of Qatar                                                                J•--11h....- ..J•?--~'t1
                Minish· of Economy & Commerce                                                      i.,t   ? illJ ~ ~ ) ' I o_;~jJ
            l{eglstrulfon nnd ommerclol Ucen~ Oepnrlrncnl                                           ~ ~ 1 ~1_,:iJI J ~ I iJl~t




      2   u-o   2 :ri.J ~     2014/05/21 :c,uWI


                                                                              laLJ.lll~ - - ~ ~ - - - -
                             ~'lll Jlt,o ui ~ .:.L.JJ. (746150)               2                              ~ ~...,:. (510100)              1
          ~1_, tU.Jll ~ O:.l.lil.o_, •Jf+I_, uJl1. vi•~ (528110) 4                           ~    l.:.L,,~ c:,&£.i)i~l(312121)               3
                                                          ..:.,.J.Jt-ll_,
                               ¼~I Jt,..JI_, .:.LoUJI •.;4,,:i   200 I 635)   6                          .H' ~vi-~ (564030)                  5




                  e->11u.      ----i....-- --·_,.__tJII - - - - - - ----
          2009/5/25 f!;iA .,..,w...                       1                                                .!IJl.fa"'IIJ ~.f ~~ ~
                                                          2                                                         ~'ii~~~
                                                          3                                                      .:ilJ+-11 .:.t,JLW C~ i»'ll '-aJ,111

                                                          4                                                                 ,.u.i,.11.,.,.;..i~

                                                          5                                                                c).11.o.,Jl,.~~'-S~




                               .~ ,.,» ~U, (t......,..it ~ <I.I ul-1 .-.., 4)+,Jl Jt-11 ~ ~ t:i-l i,1,Jl.,h ~ ~ i ~ J Jl,o-.~1 i.;IJJ ~
                                                                                                                                :t.1.1~
                                                   . ~ ~ i.;l~I. i ~ J Jl,o-.~1 i.;IJJ u,o Ua.... C,S:,,J '- ~   •:itJ aJIJ,J~ •~ 111,JPI




                                                                         www.mec.gov.qa
Case 8:19-cv-01837-RGK-ADS Document 44-6 Filed 02/10/20 Page 5 of 8 Page ID #:1578




   State of Qatar
   Ministry of Economy & Commerce
   Registrations and Commercial
   Licenses Department
                                 Copy of Commercial Registration Data

   Page 1 of 2         Date: 21/05/2014


  Commercial Registration Number: 32197                                               Head Office
  Commercial Name: Al Sedriah Holding
       Registration Establishment Date: 16/02/2006          Expiry date: 16/02/2015
  Legal Status: Limited Liability Company                   Number of Branches: 5
  Nationality: Qatar
  Type
  Registration Type: Commercial Registration
  Address: Mailbox: 18129           Contact number 436581/5022799

   Capital: 1000000
                                                  Partners
  Persons
                          Name                    Nationality   Birth Date        Percentage
   Sheikh Joaan Hamad Khalifa Hamad Al-Thani       Qatar        1986              83.00%
   Mohamed Abdulla Ali Matar Al-Mannai             Qatar        1976              17.00%




                                        Mana~er (authorized shmatoriesl
                          Name                     Position    Nationality        Birth Date
   Mohamed Abdulla Ali Matar Al-Mannai             Manager      Qatar             1976

   Khalid Abdulla Ali Matar Al-Mannai              Manager      Qatar             1969


  Commercial Activities


                 Stamp of Ministry Economy & Commerce

                                               www.mec.gov.qa
Case 8:19-cv-01837-RGK-ADS Document 44-6 Filed 02/10/20 Page 6 of 8 Page ID #:1579




   State of Qatar
   Ministry of Economy & Commerce
   Registrations and Commercial
   Licenses Department

   Page 2 of 2            Date: 18/02/2013                  Commercial Registration Number: 32197

                                                     Commercial activity


                                                              Name of Activity
   1 (510100) Commercial Agencies         2 (746150) Commercial Services in Investment Field
   3 (312121) Trading in Machines and Bricks
   4 (528110) Trading in Machines and Bricks, Porcelain and Granit Factories Equipment
   5 (564030) Trading in Spare Parts for Bricks, Porcelain and Granit Factories
   6 (2001635) Trading in Raw Materials



                                                            Branches


                                 Branch Name                                 Serial Number Branch Status
   Sehmiyah Factory for Bricks, Tiles and Interlock Bricks                    1                    Cancelled as of 25/5/2009
   Sehmiyah Factory for Cement                                                2

   Doha for Tire Repairs                                                      3

   Sehmiyah trading for Building MAterials                                    4

   Doha Company for Metal Paint                                               5




    The Ministry of Business and Commerce testifies that all of the above information is identical to the information in
    the Commercial Registration and this copy was given upon his request.

    Important note:
    Copies of this certificate shall not be accept unless stamped by the Ministry of Business and Commerce -
    Commercial Affairs Department
                                                                Stamp of Ministry Economy & Commerce
                                                          www.mec.gov.qa
Case 8:19-cv-01837-RGK-ADS Document 44-6 Filed 02/10/20 Page 7 of 8 Page ID #:1580




                   v~tll
                           r:,f (~.
                    Q-,'-o-.!-.,
                           •'!...-      r ,,;,-1"~ -~
                                 ·,.c,: i.,... ll~ ..
                                     IL:-:'...i..

         ?>"lini;-;t;}· of Ba:;:x1{·:rn & ~frr.d ~                                                ti.....;-,3~J~~l~J:.}j
         R~~s,t1·:lrkn6(.'ontt~u.':·..::!:~I: 'r~•:tJ..~~ r;,,rui•itnt• --1                       ~J\..?-:U-1 ~-.1_.,.:.;1_,~i ~JI.a]




                                                                                                        2012/2867

                                                                                                                        :4) ai.. •J1 .Y~\
                                                                                                                         :~ ~.,;.Jr r---",

                                                                                                 27663400507            :4J ci ~h ;i.i~\
                                                                                       i.ri.WI ~.)c- .»I~   .l.6a.4       :J.J,;-JI .>.!~I




     [                                                          ~l:i.11 - 840
                                                                                v~/1                     ta.i.i, - 60       :Ja.ll~.JA,
                                                    ~ll&JI   .»,lm .,,.bi .U~
                                                                                =~11                                                         I
     I                                                                                                                         =~,;J~




               /

         ~_)~ c..H-lfol.J ~ I                            ; jl.ll ,Y,.~
Case 8:19-cv-01837-RGK-ADS Document 44-6 Filed 02/10/20 Page 8 of 8 Page ID #:1581




   State of Qatar
   Ministry of Business and Commerce
   Registrations and Commercial
   License Department

                                                  Commercial License

                                                     Commercial Office

   License number: 53251                                   Request Number: 2012/2867

   Identification Card:
   Licensee Name: Sheikh Joaan Hamad Khalifa Hamad Al-Thani and his partner
   Nationality: Qatari

   Identification Card: 27663400507
   Manager in Charge: Mohamed Abdulla Ali Matar Al-Mannai
   Nationality: Qatari

   Commercial Name: Al Sedriah Holding (with Limited Liability)


   Location: 60- Al Dafnah               Street: 840 Al Ta'ameen
   Building Number:                      Owner: Qatar Insurance Company Real Estate


   This license was issued in accordance with law number 3 of 1975 and the licensee must adhere to the laws and regulations in
   additions to the special conditions related to the license including renewal on the required date and informing the department
   of any changes in the aforementioned information.        D-33 97




   Date issued: 29/2/2012
   Date ofExpiration: 8/3/2014

   Signed and stamped by the manager of Registration and Commercial Licenses
